We agree with the learned vice-chancellor in the conclusions reached by him and as expressed in his opinion filed in this cause.
We find, however, that the decree appealed from overreaches and affords unwarranted relief in that it requires "that the defendant accept from the complainant any and all renewals of the said fire insurance policy throughout the term of the said mortgage, provided only that such renewal or renewals be in the same fire insurance company or any other insurance company authorized to do business in the *Page 730 
State of New Jersey, and that such renewal policy or policies be in the form which shall be standard at the time of such renewal."
To the extent that such decree orders, adjudges and decrees "that the provisions in the mortgage set forth in the bill of complaint in this cause constitute the agreement between the complainant and the defendant relating to fire insurance on the premises described in said mortgage," and "that the said agreement be in all things specifically performed by the said defendant throughout the entire term of the said mortgage; and that the said defendant accept from the complainant the fire insurance policy which, as alleged in the said bill of complaint, the complainant furnished and tendered to the defendant," it is affirmed and the remainder thereof is reversed and the cause remanded to the court below for modification in accordance with our conclusions as herein expressed.
For modification — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 14.